     4:20-mj-03218-CRZ Doc # 11 Filed: 12/17/20 Page 1 of 2 - Page ID # 23




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
              Plaintiff,
                                                   CASE NO: 4:20MJ3218
      vs.

BRANDON ESCAMILLA,                                 DETENTION ORDER
            Defendant.



      On the government's motion, the court afforded the defendant an
opportunity for a detention hearing under the Bail Reform Act, 18 U.S.C. §
3142(f). The court concludes the defendant must be detained.

      There is a rebuttable presumption that no condition or combination of
conditions of release will reasonably assure the defendant’s appearance at court
proceedings and the safety of the community because there is probable cause to
believe the defendant committed a firearms crime for which the defendant could
be required to serve ten or more years in prison. The defendant has not rebutted
this presumption.

      Based on the information of record, the court finds by a preponderance of
the evidence that the defendant's release would pose a risk of nonappearance at
court proceedings, and by clear and convincing evidence that the defendant's
release would pose a risk of harm to the public.

      Specifically, the court finds that the defendant has a criminal history of
violating the law and court orders; has engaged in criminal gang; violated
conditions of release previously imposed by a court; has a history of harming or
threatening harm to others; is addicted to or abuses mood-altering chemicals and
is likely to continue such conduct and violate the law if released; has limited
     4:20-mj-03218-CRZ Doc # 11 Filed: 12/17/20 Page 2 of 2 - Page ID # 24




employment contacts; has mental health issues which will pose a risk of harm if
the defendant is released; presented no evidence opposing the presumption of
detention; and conditions which restrict Defendant’s travel, personal contacts,
and possession of drugs, alcohol, and/or firearms; require reporting, education,
employment, or treatment; or monitor Defendant’s movements or conduct; or any
combination of these conditions or others currently proposed or available (see 18
U.S.C. § 3142(c)), will not sufficiently ameliorate the risks posed if the defendant
is released.

                         Directions Regarding Detention

      The defendant is committed to the custody of the Attorney General or a
designated representative for confinement in a corrections facility separate, to
the extent practicable, from persons awaiting or serving sentences or held in
custody pending appeal. The defendant must be afforded a reasonable
opportunity to consult privately with defense counsel. On order of the United
States Court or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to the United States
marshal for a court appearance.

      December 17, 2020

                                             BY THE COURT:
                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
